Citation Nr: 0921742	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dental trauma with 
periodontal disease.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the thoraco-lumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel
INTRODUCTION

The Veteran served on active duty from November 1982 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran was also denied entitlement to service connection 
for a deviated nasal septum with hypertrophic turbinates and 
a disability rating in excess of 30 percent for sleep apnea 
by way of the rating decision of March 2004.  He included 
those two issues with his notice of disagreement (NOD) of 
June 2005.  The Veteran was issued a statement of the case 
that included those two issues in addition to the issues on 
appeal in May 2006.  

The Veteran's substantive appeal was received in May 2006.  
He specifically limited his appeal to the issues identified 
as being on appeal.  He excluded the issues involving his 
deviated septum and sleep apnea.  As there is no evidence of 
record of the Veteran having perfected an appeal of the 
latter two issues, they are not for consideration on 
appellate review.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As noted, the Veteran perfected his appeal in this case in 
May 2006.  He requested that he be afforded a Travel Board 
hearing at that time.  He was scheduled for his hearing on 
February 24, 2009.  Notice of the hearing was dated January 
23, 2009.

The Veteran contacted the RO on February 23, 2009, and asked 
that his hearing be rescheduled.  He was unable to attend the 
original hearing due to medical reasons.  The Board construed 
the Veteran's statement as a motion to reschedule his hearing 
and granted the motion on March 9, 2009.

The RO contacted the Veteran on May 1, 2009, and advised him 
that he was listed to have a video conference.  The Veteran 
was asked to confirm that fact.  He replied the same day that 
he did not want a video conference hearing.  He wanted a 
Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  Notify him and his representative 
of the date, time, and location of the 
hearing.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


